Case: 10-51228     Document: 00511638832         Page: 1     Date Filed: 10/20/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         October 20, 2011

                                     No. 10-51228                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

EUGENE RODRIGUEZ, JR., also known as Jr.,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                    for the Western District of Texas, Division
                            USDC No. 3:09-CR-2927-4


Before BENAVIDES, STEWART, and CLEMENT, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Eugene Rodriguez, Jr. has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Rodriguez has not filed a
response. Our independent review of the record and counsel’s brief discloses no
nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
  Case: 10-51228   Document: 00511638832   Page: 2   Date Filed: 10/20/2011



                               No. 10-51228

withdraw pursuant to Anders is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                    2